               Case 3:18-cv-05106-BHS Document 99 Filed 11/12/19 Page 1 of 2




 1                                                   THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   MADELEINE GARZA, an individual,                 )
                                                     )
10                                                        Case No. 3:18-CV-05106-BHS
                                        Plaintiff,   )
                                                     )
11                                                        DEFENDANT NATIONAL
              v.                                     )
                                                          RAILROAD PASSENGER
                                                     )
12                                                        CORPORATION'S PROPOSED
     NATIONAL RAILROAD PASSENGER                     )
                                                          AMENDED VERDICT FORM
     CORPORATION d/b/a AMTRAK,                       )
13                                                   )
                                     Defendant.      )
14                                                   )
15            We, the jury, award Plaintiff Madeleine Garza the following amounts in this matter:
16            1. Past non-economic damages:                      $_____________.
17            2. Future non-economic damages:                    $_____________.
18
              Sign and return this verdict form.
19

20
              Dated: ________________, 2019.
21

22
              ___________________________
23
              Foreman
24

25

26

27
     DEFENDANT NATIONAL RAILROAD PASSENGER                                       LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     CORPORATION'S PROPOSED AMENDED VERDICT                                        P.O. BOX 91302
     FORM - 1                                                                SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
     019188.0399/7836271.1
               Case 3:18-cv-05106-BHS Document 99 Filed 11/12/19 Page 2 of 2




 1                                   CERTIFICATE OF SERVICE
 2

 3            Pursuant to RCW 9A.72.085, the undersigned certifies under penalty of perjury under the

 4   laws of the State of Washington, that on the 12th day of November, 2019, the document attached

 5   hereto was presented to the Clerk of the Court for filing and uploading to the CM/ECF system.

 6   In accordance with their ECF registration agreement and the Court's rules, the Clerk of the Court

 7   will send e-mail notification of such filing to the following persons:

 8    Darrell L. Cochran                               Kim R. Putnam
      Thomas B. Vertetis                               Kathryn N. Potvin
 9    Christopher E. Lover                             Dustin Dailey
10    Pfau Cochran Vertetis Amala, PLLC                Putnam Lieb Potvin
      911 Pacific Avenue, Suite 200                    907 Legion Way SE
11    Tacoma, WA 98402-4413                            Olympia, WA 98501-1520
      darrell@pcvalaw.com                              kimrp@putnamlieb.com
12    tom@pcvalaw.com;                                 kathrynp@putnamlieb.com
      chris@pcvalaw.com                                dustind@putnamlieb.com
13

14
     and I hereby certify that I have mailed by United States Postal Service the document to the
15
     following non-CM/ECF participants:
16

17            Executed on the 12th day of November, 2019, at Seattle, Washington.
18

19                                                        s/Janet Wiley
                                                          Janet Wiley, Legal Assistant
20

21

22

23

24

25

26

27
     DEFENDANT NATIONAL RAILROAD PASSENGER                                           LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CORPORATION'S PROPOSED AMENDED VERDICT                                            P.O. BOX 91302
     FORM - 2                                                                    SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     019188.0399/7836271.1
